DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10,604,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to two panels connected via a lateral support and a pivotable connection and a releasable connection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millerbernd (U.S. Patent No. 3,029,607).
As to Claim 1, Millerbernd discloses a trench box, comprising: 
A first side panel (11) connected to a first connector (15, 43 grouped together) at a first end of a lateral support (19 or 21), the first connector comprising: 
A pivotal connection (15) that permits rotational movement of the first side panel (11) relative to the lateral support (19) about a pivot axis of the pivotal connection; 
A releasable connection (43) having a disengaged state (When 40 is not placed in 43) in which the releasable connection permits rotational movement of the first side panel relative to the lateral support about the pivot axis (Figure 4), and an engaged state (When 40 is placed in 43) in which the releasable connection prevents relative movement of the first side panel and the lateral support (Figure 5); 
Wherein the releasable connection (43) is in a fixed position relative to the pivotal connection when the releasable connection is in the disengaged state and the engaged state (In both states, 43 is fixed on top of 11).  
As to Claim 2, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd also discloses further comprising a second side panel (10) connected to a second connector (15 in panel 10; 33) at a second end of the lateral support (19), the second connector comprising: a pivotal connection (15 in panel 10) that permits rotational movement of the second side panel relative to the lateral support about a pivot axis of the pivotal connection; a releasable connection (33) having a disengaged state (When 40 is placed in 43) in which the releasable connection permits rotational movement of the second side panel relative to the lateral support about the pivot axis, and an engaged state (When 40 is placed in 43) in which the releasable connection prevents relative movement of the second side panel and the lateral support; wherein the releasable connection is in a fixed position relative to the pivotal connection when the releasable connection is in the disengaged state and the engaged state.  
As to Claim 3, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd also discloses further comprising a side support (22) mounted between the first side panel (11) and the lateral support (19), the side support extending along the first side panel in a direction perpendicular to the pivot axis.  
As to Claim 4, Millerbernd discloses the invention of Claim 3 (Refer to Claim 3 discussion). Millerbernd also discloses wherein the pivotal connection and the releasable connection connect the lateral support (19) to the side support (22).  
As to Claim 5, Millerbernd discloses the invention of Claim 4 (Refer to Claim 4 discussion). Millerbernd also discloses wherein the first side panel is removably mounted to the side support (Figure 3).  
As to Claim 6, Millerbernd discloses the invention of Claim 3 (Refer to Claim 3 discussion). Millerbernd also discloses wherein, when the releasable connection (43) is released, the side support pivots sufficiently about the pivot axis to permit the lateral support to engage the ground surface (Figure 4).  
As to Claim 7, Millerbernd discloses the invention of Claim 3 (Refer to Claim 3 discussion). Millerbernd also discloses wherein the side support is fixedly mounted to the lateral support such that the first side panel pivots relative to the lateral support and the side support.  
As to Claim 8, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd also discloses wherein the lateral support further comprises one or more stands (37) that support the lateral support when on a ground surface.  
As to Claim 10, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd also discloses wherein the lateral support (19) is length-adjustable (Figures 2 and 3).  
As to Claim 11, Millerbernd discloses the invention of Claim 4 (Refer to Claim 4 discussion). Millerbernd also discloses wherein a height of the first side panel (11) is greater than a height of the lateral support (19), such that, when the lateral support is supported by the one or more stands on the ground surface, the first and second side panels are angled downward and outward relative to the one or more lateral supports.
As to Claim 12, Millerbernd discloses the invention of Claim 4 (Refer to Claim 4 discussion). Millerbernd also discloses wherein the lateral support comprises lifting lugs (25) that permit the one or more lateral supports to be suspended by a lifting device.  
As to Claim 17, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd also discloses wherein the first side panel comprises a snubber (25) for controlling the pivotal movement of the first side panel relative to the lateral support.  
As to Claim 18, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd also discloses wherein the lateral support (21) has a fixed length and is constructed as a single piece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millerbernd (U.S. Patent No. 3,029,607) in view of Plank (U.S. Patent No. 5,096,334).
As to Claim 9, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). Millerbernd is silent about wherein the releasable connection is spring-loaded.  Plank discloses a lateral support (10) connected to a side panel (1) via a releasable connection (3) wherein the support is a piston (i.e. spring) pushing towards the connection thereby making the releasable connection spring loaded. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the releasable connection spring-loaded by making the lateral support a piston. The motivation would have been to ensure the lateral support is pushed towards the side panels for greater stability.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millerbernd (U.S. Patent No. 3,029,607) in view of Herrgord (U.S. Patent No. 4,594,829).
As to Claim 13, Millerbernd discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Millerbernd is silent about further comprising a third side panel that attaches to one or more of the first side panel and the second side panel. Herrgord discloses a third side panel that attaches to one or more of the first side panel and the second side panel (Figure 10). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a third side panel that attaches to one or more of the first side panel and the second side panel. The motivation would have been to shore a trench with three soil walls. 
As to Claim 14, Millerbernd discloses the invention of Claim 13 (Refer to Claim 13 discussion). Millerbernd also discloses wherein the third side panel attaches to the first side panel using a corner engagement member (Herrgord: 40), the corner engagement member having an engagement profile that secures the third side panel perpendicularly to the first side panel.  
As to Claim 15, Millerbernd discloses the invention of Claim 14 (Refer to Claim 14 discussion). Millerbernd also discloses wherein the third side panel attaches to a top edge of the first side panel using an engagement member (Herrgord: 40), the engagement member having an engagement profile that secures the third side panel in a common plane with the first side panel.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millerbernd (U.S. Patent No. 3,029,607) in view of Moore et l (U.S. Patent Application Publication No. US 2001/0027631).
As to Claim 16, Millerbernd discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Millerbernd is silent about wherein a perimeter of the first side panel comprises a universal engagement profile that is engaged by a universal engagement member. Moore discloses a perimeter of a first side panel comprising a universal engagement profile (35, 37) that is engaged by a universal engagement member. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the perimeter of the first side panel comprise a universal engagement profile that is engaged by a universal engagement member. The motivation would have been to provide means to connect more panels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678